[Cite as Royal Oaks Landmark, L.L.C. v. Royal Oak Cal, L.L.C., 2022-Ohio-1144.]

                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                         CLERMONT COUNTY




 ROYAL OAKS LANDMARK, LLC,                             :

        Appellee,                                      :           CASE NO. CA2021-06-025

                                                       :                   OPINION
     - vs -                                                                 4/4/2022
                                                       :

 ROYAL OAK CAL, LLC, et al.,                           :

        Appellant,                                     :


     - vs -


 CALTEX MANAGEMENT LLC.,


        Third-Party Defendant.



       CIVIL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                          Case No. 2020 CVE 00452


Statman, Harris & Eyrich, LLC, and William B. Fecher, for appellant.

Pickrel, Schaeffer & Ebeling Co., LPA, and Matthew C. Sorg and James I. Weprin, for
appellees.

Cors & Bassett, LLC, and Curtis L. Cornett and Alison M. Huenefeld, urging affirmance for
amicus curiae Mac Lenders I, LLC.



        PIPER, P.J.

        {¶1}    Appellant, Royal Oak Cal, LLC ("Royal Oak"), appeals a decision from the
                                                                        Clermont CA2021-06-025

Clermont County Court of Common Pleas ordering the distribution of sale proceeds

following a sheriff's sale. For the reasons detailed below, we affirm the trial court's decision.

       {¶2}      This appeal arose out of a land installment contract entered into between

Royal Oaks Landmark, LLC ("Plaintiff") and Royal Oak for real property ("Property")

consisting of 40 units of an apartment complex in Pierce Township, Clermont County, Ohio.

The land contract was executed on March 28, 2013, for a total purchase price of

$1,200,000. Royal Oak tendered $200,000 as a down payment at closing followed by

monthly installment payments.

       {¶3}      As relevant here, MAC Lenders I, LLC ("MAC Lenders") held a mortgage on

the Property, which Plaintiff was obligated to remit mortgage payments. Plaintiff initiated

this foreclosure action on May 21, 2020, alleging that Royal Oak defaulted on its monthly

installment payment and had breached the terms of the land contract by wrongfully

assigning its interest to a third-party, Caltex Management, LLC ("Caltex"). Plaintiff named

the interested parties, Royal Oak, Caltex, MAC Lenders, and the Clermont County

Treasurer as party defendants. Plaintiff claimed damages in the amount of $922,201.20,

plus interest.

       {¶4}      On June 18, 2020, MAC Lenders filed its answer and asserted its interest in

the Property, demanding that its mortgage be fully satisfied before granting relief to any

other party and requesting that Royal Oak be barred from asserting any right, title, or

interest in the Property.

       {¶5}      On July 29, 2020, Royal Oak filed its answer along with a counterclaim against

Plaintiff for unjust enrichment, quantum meruit, and fraudulent misrepresentation. It also

named Caltex in a third-party complaint.1 The counterclaim alleged, among other things,



1. Caltex was found to be in default. On June 1, 2021, Royal Oak dismissed their third-party complaint
against Caltex.

                                                -2-
                                                                    Clermont CA2021-06-025

that Plaintiff failed to deliver the premises in market-ready condition and failed to comply

with statutory provisions in R.C. Chapter 5312. On August 19, 2020, Plaintiff answered

Royal Oak's counterclaim denying the allegations.

       {¶6}   On September 4, 2020, Plaintiff moved for summary judgment. Royal Oak

opposed the summary judgment motion but admitted to the nonpayment of the land

contract. It did not dispute the amount of the default. It presented no argument concerning

its counterclaim, nor any indication that foreclosure was inappropriate at that time due to its

pending counterclaims. Royal Oak instead opposed summary judgment on the basis that

Plaintiff was not entitled to a deficiency judgment. In its reply, Plaintiff countered Royal

Oak's argument by denying any intention of seeking a deficiency judgment.

       {¶7}   On October 30, 2020, the trial court granted Plaintiff's motion for summary

judgment and ordered the foreclosure of the Property. The trial court ordered that the

Property be sold at a sheriff's sale. Upon confirmation of the sale, the trial court ordered

distribution of proceeds in the following order of priority:

              1. To the Clerk of this Court, the costs of this action, including
              the fees of the appraisers;

              2. To the Treasurer of this County, taxes and assessments due
              and payable as of the date of transfer of the property after
              Sheriff's sale;

              3. To [MAC Lenders], any and all actual proceeds received
              pursuant to the Sheriff's sale, in lieu of or over and above the
              credit bid, if any, up to the sum of $1,040,277.74 due and owing
              to [MAC Lenders], along with interest accruing at a rate of 14%
              per annum from October 31, 2020 and fees accruing at a rate
              of 1% per quarter;

              4. To [Plaintiff], all amounts paid at the Sheriff's sale above and
              beyond the amounts due to defendant [MAC Lenders] pursuant
              to the Mortgages, up to the sum of $911,412.46 with interest at
              a rate of 6.10% per annum from March 1, 2018 plus $30,622.58
              until paid in full, plus court costs, advances and other charges,
              as allowed by law on its Land Contract.


                                              -3-
                                                                             Clermont CA2021-06-025

                ***

The trial court's entry contained Civ.R. 54(B) language stating there was "no just reason for

delay."

        {¶8}    Royal Oak did not appeal the trial court's decision, nor did it seek to stay

enforcement of the foreclosure order through the sale of the Property. 2 On December 21,

2020, Plaintiff's counsel filed a notice of sale and advised the parties that the sale was

scheduled for January 5, 2021. The Property was appraised for $700,000. On January 5,

2021, the Property was sold to the highest bidder for the sum of $1,621,700.

        {¶9}    The Sheriff's return was filed on January 6, 2021, confirming the sale of the

Property to an individual named Heather Richmond. On February 5, 2021, Richmond filed

notice with the trial court that she had assigned her interest to another corporation, Royal

Oaks on the Green, LLC.

        {¶10} On February 19, 2021, Royal Oak filed a motion to disburse funds alleging

that the priority lienholders had been paid. Therefore, Royal Oak sought a court order to

"release the excess funds in the amount of $445,614.02." Despite its assertion, the record

reflects that Plaintiff had not been paid the $911,412.46 it was owed pursuant to the

foreclosure order.

        {¶11} On March 1, 2021, the trial court entered a journal entry confirming sale,

ordering deed, and distributing sale proceeds. The trial court's entry ordered the distribution

of proceeds to the clerk, the treasurer, the recorder, the auditor, and MAC Lenders. The

trial court distributed a portion of the proceeds to Plaintiff but ordered the balance of

$445,614.02 be held by the clerk for resolution of Royal Oak's motion to disburse.

        {¶12} On March 15, 2021, Plaintiff filed an objection to Royal Oak's motion to



2. During oral argument Royal Oak's counsel stated that it supported the decision to sell the Property at the
time.

                                                    -4-
                                                                             Clermont CA2021-06-025

disburse funds. In the objection, Plaintiff noted it was a priority lienholder according to the

court's foreclosure order in the amount of $911,412.46 with interest. Therefore, Plaintiff

argued that Royal Oak's claim was misguided because there were no excess funds, and it

was apparent the remaining funds were insufficient to fully satisfy Plaintiff's priority lien.

        {¶13} On March 22, 2021, the trial court entered its second amended journal entry

confirming sale, ordering deed, and distributing sale proceeds.3 On March 26, 2021, Royal

Oak's counsel again opposed Plaintiff's request to distribute funds.

        {¶14} The parties appeared for a hearing on the motion to disburse funds. During

the hearing, Royal Oak's counsel argued that it should be entitled to the remaining funds

on equitable grounds. Royal Oak's counsel acknowledged that it had not appealed the

foreclosure order but called it an "unseen, unapproved judgment." Notably, Royal Oak did

not raise the argument that the foreclosure order was not a final appealable order. Royal

Oak's counsel stated:

                So my position is - - without waiving it, is that equitably this Court
                should do what is right, and that is prevent the windfall. All right.
                Whether the unseen, unapproved judgment entry of late
                October of 2020 was appealed, we know it wasn't. And that is
                what it is. And I can't unring that bell, Your Honor. However,
                the whole nature of the General Assembly, and the statute in
                question, support the judgment debtor in this. So I know his
                distinction is, well, there's no excess funds. There absolutely is
                excess funds. Otherwise, they would have a double windfall.

        {¶15} On June 2, 2021, the trial court entered its decision denying Royal Oak's

motion to disburse funds and instead awarded the remaining sale proceeds to Plaintiff. The

trial court noted that its foreclosure order setting the priorities of the lienholders order was

a final appealable order. Since Plaintiff had the next priority interest, it was entitled to the




3. The second amended judgment entry removed Plaintiff's distribution contained in the prior orders, included
an additional payment of unpaid real estate tax penalties, and ordered the remaining $508,185.39 be held by
the clerk until further order of the court.

                                                    -5-
                                                                    Clermont CA2021-06-025

distribution. In so doing, the trial court found the "time for raising" additional arguments had

passed. Royal Oak now appeals the trial court's decision, raising two assignments of error

for review.

       {¶16} Assignment of Error No. 1:

       {¶17} THE TRIAL COURT ERRED IN FINDING THAT ITS OCTOBER 30, 2020

"FINAL JUDGMENT ENTRY" CONSTITUTED A FINAL APPEALABLE ORDER.

       {¶18} In its first assignment of error, Royal Oak argues the trial court erred when it

determined that its foreclosure order was a final appealable order.

                                         Foreclosure

       {¶19} It is well established that "[f]oreclosure actions proceed in two stages, both of

which end in a final, appealable judgment: the order of foreclosure and the confirmation of

sale. Farmers State Bank v. Sponaugle, 157 Ohio St.3d 151, 2019-Ohio-2518, ¶ 18. The

order of foreclosure determines the extent of each lienholder's interest, sets out the priority

of the liens, determines the other rights and responsibilities of each party, and orders the

property to be sold by sheriff's sale. CitiMortgage, Inc. v. Roznowski, 139 Ohio St.3d 299,

2014-Ohio-1984, ¶ 39; R.C. 2323.07. On appeal, parties may challenge the court's decision

to grant the decree of foreclosure. Id. Once the foreclosure decree is final and upon

completion of the appeals process, the rights and responsibilities of the parties under the

foreclosure decree may no longer be challenged. Id.

                                    Confirmation of sale

       {¶20} The confirmation of sale is an ancillary proceeding limited to whether the

sheriff's sale conformed to law. Sponaugle at ¶ 19. If the trial court, after examining the

proceedings, finds that the sale conformed with R.C. 2329.01 through 2329.61, inclusive,

then the court enters an order confirming the sale and orders the dispersal of the proceeds.

R.C. 2329.31.     An appeal of the confirmation of sale is limited to challenging the

                                             -6-
                                                                      Clermont CA2021-06-025

confirmation order itself and to issues related to confirmation proceedings — for example,

computation of the final total amount owed by the mortgagor, accrued interest, and amounts

advanced by the mortgagee for inspections, appraisals, property protection, and

maintenance. Sponaugle at ¶ 19.

       {¶21} "The issues appealed from confirmation are wholly distinct from the issues

appealed from the order of foreclosure." Roznowski at ¶ 40. "In other words, if the parties

appeal the confirmation proceedings, they do not get a second bite of the apple, but a first

bite of a different fruit." Id. The trial court's decision to confirm a sheriff's sale of property

will not be reversed absent an abuse of discretion. Sponaugle at ¶ 19.

                                      Procedural History

       {¶22} In the present case, the trial court granted Plaintiff's motion for summary

judgment and entered an order of foreclosure on October 30, 2020. Among other things,

the foreclosure order determined the applicable interests, set the priority of the liens, and

ordered the Property be sold by sheriff's sale. As relevant here, MAC Lenders was listed

as the third-in-priority lienholder up to its interest of $1,040,277.74 plus interest and Plaintiff

was listed as the fourth-in-priority lienholder up to its interest of $911,412.46 plus interest.

The trial court did not address Royal Oak's counterclaim at that time. The trial court's

foreclosure order contained Civ.R. 54(B) language.

       {¶23} It is undisputed that Royal Oak did not appeal from that decision. It is further

undisputed that Royal Oak failed to seek a stay of the trial court's judgment. Instead, the

matter proceeded to a Sheriff's sale where the Property was sold to the highest bidder for

$1,621,700.

                                           Trial Court

       {¶24} After the sale, the trial court entered journal entries confirming sale, ordering

deed, and distributing sale proceeds. The trial court distributed the funds according to the

                                               -7-
                                                                    Clermont CA2021-06-025

foreclosure order. The trial court confirmed distributions to the County and MAC Lenders

according to their respective priorities. Despite Plaintiff being the next priority, Royal Oak

claimed there were excess funds and demanded distribution for itself.

       {¶25} Following briefing, the trial court found that Plaintiff held a priority lien over

Royal Oak up to $911,412.46 and therefore was entitled to the remaining balance. The trial

court's entry concluded:

              There is no dispute that the Court's Final Judgment Entry, filed
              October 30, 2020, constitutes an order of foreclosure. The entry
              sets out the priority of the liens, it determines the rights,
              responsibilities and liabilities of the parties, and it orders the
              property to be sold by sheriff's sale. As such, it was a final,
              appealable order. The Final Judgment Entry is the controlling
              document regarding the distribution of the sale proceeds. It
              orders the proceeds of the sale to be distributed in the following,
              specific priority of order: 1) the Clerk of Court; 2) the County
              Treasurer, 3) the mortgage holder, Mac Lenders I, LLC ("MAC
              Lenders") and; 4) [Plaintiff]. The Final Judgment Entry states
              that Landmark is entitled to "all amounts paid at the Sheriff's
              sale above and beyond the amounts due to defendant Mac
              Lenders pursuant to the Mortgages, up to the sum of
              $911,412.46 * * *." Sale proceeds have been distributed
              satisfying the claims of the Clerk of Court, the County Treasurer
              and Mac Lenders. The sale proceeds remaining to be
              distributed, $508,185.39, is less than the $911,412.46 judgment
              awarded to [Plaintiff] under the express terms of the Final
              Judgment Entry. Accordingly, [Plaintiff] is entitled to the
              $508,185.39 of the sale proceeds remaining to be distributed.

              [Royal Oak] argues that [Plaintiff] will receive a windfall if the
              remaining proceeds are distributed to [Plaintiff] instead of [Royal
              Oak]. The time for raising such an argument has passed.
              Again, it is undisputed that the Court's October 30, 2020 Final
              Judgment Entry was an order of foreclosure and constituted a
              final, appealable order. [Royal Oak] did not appeal the order.
              Accordingly, the Court's decision is mandated by the case law
              cited above. The distribution of the remaining sale proceeds is
              controlled by order of distribution set forth in the Final Judgment
              Entry. That order of foreclosure was not appealed, thus the
              rights and responsibilities of the parties that were established by
              the Final Judgment Entry may no longer be challenged.




                                             -8-
                                                                           Clermont CA2021-06-025

                                                Appeal

       {¶26} Royal Oak disputes whether the foreclosure order was a final appealable

order. There is no dispute that a foreclosure order, in general, constitutes a final appealable

order. Sponaugle, 2019-Ohio-2518 at ¶ 18. For the first time on appeal, Royal Oak argues

that the trial court's foreclosure order, in this instance, was not a final appealable order

because Royal Oak had pending counterclaims, thereby violating the holding in Marion

Production Credit Assn. v. Cochran, 40 Ohio St.3d 265 (1988).

       {¶27} In Marion Production, the plaintiff sought judgment on three mortgage

agreements. Id. at 266. The defendants disputed the validity of the loan agreements and

filed counterclaims asserting that the plaintiff had made false representations. Id. at 267.

The trial court ordered foreclosure on the properties prior to adjudicating the merits of the

counterclaims.4 Id. at 268-269. In reversing the trial court, the supreme court held "it was

error to allow the foreclosure and subsequent sale of the mortgaged premises prior to

complete disposition of the pending counterclaim." Id. at 270. The court held:

               In an action upon a note secured by a mortgage, the defendant
               is entitled to interpose all counterclaims and defenses he may
               have against the creditor. In this regard, trial courts are imbued
               with authority to hold separate trials upon any claim, cross-
               claim, counterclaim, or third-party claim * * *. However,
               whenever the court orders such separate trials on separate
               issues, the execution of all judgments determined upon a single
               claim should be stayed pending a final determination of the
               entire action as to all parties.

Id. at paragraph one of the syllabus. (Citations removed).

       {¶28} In rendering its decision, the supreme court stated that, once both claims are

determined, "the amount of damages due to the party having the greater injury shall be

reduced by the party having the lesser injury." Id. at 270. The court noted that in foreclosure



4. The defendants argued that the judgment should be treated as interlocutory, and the property should not
be sold until the remaining counterclaim was resolved. Id. at 268.

                                                  -9-
                                                                     Clermont CA2021-06-025

proceedings, a final judgment determines "the rights of all the parties in the premises sought

to be foreclosed upon" and "where the mortgagor's damages ultimately exceed those of the

mortgagee, the mortgagee's right to recover the premises is defeated." Id.

       {¶29} Some courts have criticized aspects of the holding in Marion Production and

found it to have limited application. Sky Bank v. Heckathorn, 6th Dist. Wood No. WD-03-

016, 2003-Ohio-5202, ¶ 11; Anderson v. Scherer, 97 Ohio App.3d 753 (10th Dist. 1994). In

Heckathorn, the court noted that the holding in Marion Production could not be the absolute

rule in all cases as it would eliminate a trial court's discretion to bifurcate a trial, allow an

interlocutory appeal, or impose a stay pursuant to Civ.R. 62(E). Id. at ¶ 11. Similarly, the

Tenth District held Marion Production was not a proper basis to reverse where a

counterclaim only amounted to a small value of the total judgment and there was no

prejudice by the trial court's failure to stay the execution of judgment. Anderson at 759;

State ex rel. Myocare Nursing Home, Inc. v. Cuyahoga Cty. Court of Common Pleas, 145

Ohio App.3d 22 (8th Dist. 2001) ("Anderson rejected the Marion Production principle that

execution must necessarily await the resolution of all other pending claims and reaffirmed

the principle that execution may issue upon a judgment rendered final under a Civ.R. 54[B]

determination").

                                           Analysis

               I. Marion Production involved a different factual scenario

       {¶30} Following review, we find that Marion Production is factually distinguishable

from the matter sub judice. In Marion Production, the defendants disputed the plaintiff's

right to foreclose on the property, preserved its interest in the property, and directly

appealed the trial court's decision. Although Royal Oak initially denied certain allegations

in its answer and filed counterclaims against Plaintiff, when Plaintiff moved for summary

judgment, Royal Oak admitted that it was in default of the land contract and failed to dispute

                                             - 10 -
                                                                      Clermont CA2021-06-025

the amount owed.          Royal Oak did not argue that foreclosure was premature or

inappropriate.      Royal Oak only argued that Plaintiff was not entitled to a deficiency

judgment.

       {¶31} The trial court granted summary judgment in favor of Plaintiff and entered a

foreclosure order. Among other things, the foreclosure order determined the applicable

interests, set the priority of the liens, and ordered that the Property be sold by sheriff's sale.

The trial court did not address Royal Oak's counterclaim in granting the foreclosure order.

The Property was then sold without objection. Royal Oak never appealed or requested the

trial court stay the foreclosure order. It never argued that the sale could not proceed due

to its pending counterclaims.

       {¶32} Rather than attacking the validity of Plaintiff's claim, as was done in Marion

Production, Royal Oak did not dispute Plaintiff's right to foreclose on the Property. Royal

Oak only argued that Plaintiff should not be entitled to any deficiency judgment. Though

Royal Oak raised counterclaims for unjust enrichment, quantum meruit, and fraudulent

misrepresentation, it did not claim that the counterclaims could extinguish Plaintiff's right to

foreclose on the Property, suggesting that the claims are ancillary and separate from the

issues surrounding the foreclosure. Therefore, as the court of appeals did in Heckathorn,

we find that Royal Oak failed to establish that it would be substantially harmed by the trial

court's enforcement of the judgment, prior to the resolution of Royal Oak's counterclaims.

Heckathorn, 2003-Ohio-5202 at ¶ 17 (finding the defendants failed to establish that they

would be substantially harmed by enforcement of foreclosure order prior to the adjudication

of their claims).

                        II. The trial court's Civ.R. 54(B) determination

       {¶33} In addition, we find the trial court did not abuse its discretion by following its

foreclosure order in distributing the proceeds from the sale.          As noted above, in the

                                              - 11 -
                                                                     Clermont CA2021-06-025

foreclosure order, the trial court entered Civ.R. 54(B) language stating there was "no just

reason for delay." The supreme court has held that an express determination that there is

no just reason for delay is reviewable. Whitaker-Merrell v. Geupel Co., 29 Ohio St.2d 184,

(1972). The syllabus provides:

               A trial court is authorized to grant final summary judgment upon
               the whole case, as to fewer than all of the claims or parties in
               multi-party or multi-claim actions, only upon an express
               determination that there is no just reason for delay until
               judgment is granted as to all the claims and parties. In that
               event, the judgment is reviewable upon the determination of no
               reason for delay, as well as for error in the granting of judgment;
               otherwise, the judgment is not final and not reviewable.

Id. at syllabus.

       {¶34} On similar facts, the Tenth District held "[i]n order to raise the issue that the

partial judgment should not have immediate effect, defendant should have appealed that

judgment to contest the Civ.R. 54(B) finding of no just reason for delay." Anderson, 97 Ohio

App.3d at 757. On resolution of this issue, however, we recognize that there is a split of

authority about the procedural implications of such an appeal.

       {¶35} In Harness v. D. Jamison & Assocs., 1st Dist. Hamilton No. C-960735, 1997

Ohio App. LEXIS 2719 (June 25, 1997), the First District considered a foreclosure action in

which the defendant counterclaimed for an accounting of debts between the parties that

would have offset the mortgage debt. Id. at *4. After the trial court granted summary

judgment in favor of the plaintiff, and certified there was "no just reason for delay" under

Civ.R. 54(B), the defendant appealed. Id. at *3. The appellate court found that the trial

court erred by granting the foreclosure order while ignoring the pending counterclaim and

stated:

               Even if [the defendant] does not dispute his default on the notes
               and mortgages in the foreclosure action, he asserts a claim
               against [the plaintiff] that, if proven, may offset the debt he
               himself owes. Given this set of operative facts, we cannot see

                                             - 12 -
                                                                                Clermont CA2021-06-025

                how anything other than a complete adjudication of all claims of
                indebtedness between the two parties would facilitate the
                interests of both judicial economy and justice. * * * Therefore,
                we hold that the issues presented in the foreclosure claim and
                the counterclaim are inextricably intertwined and should be fully
                litigated before this court assumes jurisdiction.

Id. at * 5. Because the trial court erred by finding there was "no just reason for delay," the

court of appeals found there was no final appealable order and dismissed the appeal for

resolution of the pending counterclaim. Id. Accord RBS Citizens, N.A. v. Krasnov, 8th Dist.

Cuyahoga No. 98997, 2013-Ohio-1670 (trial court erred by certifying there was no just

reason for delay while there was an unadjudicated counterclaim).

        {¶36} However, in Countrywide Home Loans Servicing, L.P. v. Stultz, 161 Ohio

App.3d 829, 2005-Ohio-3282, ¶ 23 (10th Dist.), the Tenth District did not dismiss a similar

case as lacking a final appealable order, but rather reversed the trial court's decision

entering Civ.R. 54(B) language and remanded the matter to address the defendant's

counterclaim. Id. at ¶ 27, citing Bank One, Columbus, N.A. v. Lucas, 10th Dist. Franklin

No. 85AP-418, 1986 Ohio App. LEXIS 7447 (June 30, 1986).

        {¶37} While there is a split in authority on this issue, it does not impact resolution of

the matter herein. In RBS, Harness, and Stultz, the defendants directly appealed the trial

court's foreclosure order prior to the sale of the property.5 Unlike those cases, Royal Oak

never directly challenged the trial court's foreclosure order either by attempting to appeal

the foreclosure order, or by requesting a stay of foreclosure. Royal Oak could have and

should have appealed the trial court's express Civ.R. 54(B) determination that there was

"no just reason for delay." Upon an appeal of that determination, this court could have



5. Royal Oak cites another case that is inapplicable to the facts herein. Woods Cove II, L.L.C. v. Am.
Guaranteed Mgt., Co., L.L.C., 8th Dist. Cuyahoga No. 103652, 2016-Ohio-3177. In Woods Cove, the court
of appeals found the trial court implicitly resolved a claim in its order granting summary judgment and therefore
there was no pending counterclaim. Id. at ¶ 13.


                                                     - 13 -
                                                                             Clermont CA2021-06-025

reversed the Civ.R. 54(B) certification or dismissed the appeal for resolution of the

counterclaim. Rather than attacking the validity of Plaintiff's interest, or appealing the Civ.R.

54(B) determination, Royal Oak simply allowed the matter to proceed to a sheriff's sale.

        {¶38} Although Royal Oak now claims that the Civ.R. 54(B) language in the

foreclosure order is inconsistent with the rule in Marion Production, it did not appeal that

decision, which is now a final judgment. Anderson, 97 Ohio App.3d at 757-758 ("Although

the trial court's judgment containing the Civ.R. 54[B] language is inconsistent with the

Marion Production syllabus rule with respect to the Civ.R. 54[B] findings, defendant did not

appeal that judgment, and it is now a final judgment"). Since the foreclosure decree became

final, the rights and responsibilities are no longer subject to challenge. Roznowski, 139

Ohio St.3d 299 at ¶ 39. Therefore, our review is limited to whether the sale conformed to

law. Sponaugle, 2019-Ohio-2518 at ¶ 19. Royal Oak is not permitted a "second bite of the

apple" to challenge the priorities that were already established in the foreclosure order.

        {¶39} Having reviewed the record, we find the trial court did not abuse its discretion

in the confirmation proceedings. In this case, there are no challenges to the confirmation

proceedings, merely an attempt to reorder the priorities established in the foreclosure order.

Royal Oak failed to assert its argument until it was too late, and now asserts this new

argument for the first time on appeal. The Property has been sold, the priorities have been

set, and the trial court has distributed the proceeds from the sheriff's sale in accordance

with its prior order. We further note that Royal Oak cannot show any prejudice because its

ancillary claims were essentially bifurcated and remain pending below.6

        III. Royal Oak's untimely argument is raised for the first time on appeal

        {¶40} Furthermore, it is well established that a party may not raise new issues or



6. We acknowledge that Royal Oak may claim prejudice because Plaintiff has a higher priority interest in the
foreclosure order, however, consistent with this opinion, the foreclosure order was never appealed.

                                                  - 14 -
                                                                   Clermont CA2021-06-025

legal theories for the first time on appeal. Wells Fargo Bank, N.A. v. Washington, 12th Dist.

Butler No. CA2014-10-214, 2015-Ohio-2988, ¶ 17; BAC Home Loans Servicing, LP v.

Mullins, 12th Dist. Preble No. CA2013-12-015, 2014-Ohio-4761, ¶ 33 ("it is axiomatic that

a party cannot raise new issues or legal theories for the first time on appeal and failure to

raise an issue before the trial court results in waiver of that issue for appellate purposes").

Again, Royal Oak did not appeal the trial court's Civ.R. 54(B) designation when it was

appropriate and never contested the sale of the Property or requested a stay. During the

hearing on its motion to disburse, Royal Oak never suggested that the trial court's

foreclosure order was not a final appealable order. Instead, Royal Oak argued that it was

entitled to disbursement of funds inconsistent with the trial court's foreclosure order. It was

not until this appeal that Royal Oak first argued that the trial court's foreclosure order was

not a final appealable order and therefore should not be followed in the confirmation stage

of the proceedings. Accordingly, Royal Oak's first assignment of error is overruled.

       {¶41} Assignment of Error No. 2:

       {¶42} THE TRIAL COURT ERRED IN FINDING THAT THE DISTRIBUTION OF

EXCESS FORECLOSURE SALE PROCEEDS IS CONTROLLED BY THE COURT'S

OCTOBER 30, 2020[,] FINAL JUDGMENT ENTRY RATHER THAN THE PLAIN

LANGUAGE OF R.C. 2329.44.

       {¶43} In its second assignment of error, Royal Oak argues that the trial court erred

by failing to award it the "excess funds" allegedly remaining following the distribution of the

sale proceeds.

       {¶44} R.C. 2329.44 provides the statutory procedure for the distribution of excess

funds remaining after judicial sales. State ex rel. Macey v. Byrd, 8th Dist. Cuyahoga No.

103646, 2016-Ohio-4703, ¶ 13. Pursuant to that statute:

              On a sale made pursuant to this chapter, if the officer who

                                            - 15 -
                                                                      Clermont CA2021-06-025

               makes the sale receives from the sale more money than is
               necessary to satisfy the writ of execution, with interest and
               costs, the officer who made the sale shall deliver any balance
               remaining after satisfying the writ of execution, with interest and
               costs, to the clerk of the court that issued the writ of execution.
               * * * The clerk of the court that issued the writ of execution is
               not required to pay the balance to the judgment debtor or the
               judgment debtor’s legal representatives * * *.

R.C. 2329.44.

       {¶45} In the present case, the trial court set the priority lienholders in its foreclosure

order. Following the County interests, the trial court named MAC Lenders as the third

priority interest and Plaintiff as the fourth priority interest:

               3. To [MAC Lenders], any and all actual proceeds received
               pursuant to the Sheriff's sale, in lieu of or over and above the
               credit bid, if any, up to the sum of $1,040,277.74 due and owing
               to [MAC Lenders], along with interest accruing at a rate of 14%
               per annum from October 31, 2020 and fees accruing at a rate
               of 1% per quarter;

               4. To [Plaintiff], all amounts paid at the Sheriff's sale above and
               beyond the amounts due to defendant [MAC Lenders] pursuant
               to the Mortgages, up to the sum of $911,412.46 with interest at
               a rate of 6.10% per annum from March 1, 2018 plus $30,622.58
               until paid in full, plus court costs, advances and other charges,
               as allowed by law on its Land Contract.

               ***

       {¶46} The Property sold for $1,621,700. The record reflects that MAC Lenders has

received its full distribution. Therefore, Plaintiff is the next priority interest and is entitled

"up to the sum of $911,412.46."

       {¶47} According to the second amended entry confirming sale, ordering deed, and

distributing sale proceeds, there remains $508,185.39 left to be distributed. Therefore, it is

clear that Plaintiff will not receive the full award it was entitled to under the terms of the

foreclosure order.     Contrary to Royal Oak's argument, there are no excess funds to

distribute in accordance with R.C. 2329.44. The funds held by the clerk are more accurately


                                                - 16 -
                                                                   Clermont CA2021-06-025

characterized as "remaining funds" subject to distribution to the next priority lienholder. As

noted previously, Plaintiff's award will be less than it was entitled to under the terms of the

foreclosure order. The characterization of these remaining funds as "excess funds" is

inaccurate. Accordingly, Royal Oak's second assignment of error is without merit.

       {¶48} Judgment affirmed.


       S. POWELL and HENDRICKSON, JJ., concur.




                                            - 17 -